           Case 20-10695-RAM         Doc 50      Filed 06/21/21    Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                                    www.flsb.uscourts.gov

      In re: Mirna Trejos                                    Case No: 20-10695-RAM
              Debtor(s).                                     Chapter 13
_________________________/

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the Motion for Approval

and Notice of Hearing was sent to all parties on the attached service list on June 21, 2021.

Electronically: Nancy K. Neidich, Trustee

First Class Mail:

Debtor(s), Mirna Trejos
661 NE 164th Terrace
North Miami Beach, FL 33162-6214


All Creditors on the Matrix
                                      Respectfully Submitted:

                                      ROBERT SANCHEZ, P.A.
                                      Attorney for Debtor
                                      355 West 49th Street
                                      Hialeah, FL 33012
                                      Tel. 305-687-8008

                                      By:/s/ Robert Sanchez_____________
                                      Robert Sanchez, Esq., FBN#0442161
